Appellant deemed indigent, Appeal reinstated, and Order filed September 28,
2021




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-21-00323-CR
                                   ____________

                    CESAR CARLOS URBINA, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 155th District Court
                             Austin County, Texas
                      Trial Court Cause No. 2018R-0157

                                     ORDER

      This appeal is from a judgment of conviction signed May 21, 2021. This court
abated the appeal on August 5, 2021, pending a hearing on appellant’s request for
finding of indigency. On August 18, 2021, the trial court clerk filed a supplemental
clerk’s record demonstrating the trial court had granted appellant’s request for a
finding of indigency for this appeal’s purposes. That finding entitles the appellant
to a free copy of the record for this appeal. See, e.g., Ramadan v. State, 89 S.W.3d
744, 746 (Tex. App.—Houston [1st Dist.] 2002, no pet.). The trial court clerk has
already filed a clerk’s record for this case, but although the official court reporter of
the trial court has indicated a reporter’s record exists for this case, that record has
not yet been filed with this court.

      Accordingly, the court hereby REINSTATES this appeal and directs the
official court reporter of the 155th District Court to file the reporter’s record within
30 days of the date of this order.



                                         PER CURIAM

Panel consists of Justices Wise, Bourliot, and Zimmerer.




                                           2